In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 19-1441 & 19-1547
GERALD WINFIELD,
                              Petitioner-Appellee, Cross-Appellant,
                                 v.

STEPHANIE DORETHY, Warden,
                      Respondent-Appellant, Cross-Appellee.
                     ____________________

        Appeals from the United States District Court for the
            Northern District of Illinois, Eastern Division.
        No. 1:10-cv-04878 — Sharon Johnson Coleman, Judge.
                     ____________________

     ARGUED JANUARY 7, 2020 — DECIDED APRIL 13, 2020
                ____________________

   Before BRENNAN, SCUDDER, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Gerald Winfield confessed to police
that he shot Jarlon Garrett. Based on that confession, a judge
on the Circuit Court of Cook County convicted Winfield of
attempted murder. Winfield was also accused of killing
Dominick Stovall in the same shooting, but the trial judge ac-
quitted him of that charge because no credible witness had
placed Winfield at the scene of the crime and his confession
did not mention Stovall. The judge rejected Winfield’s
2                                       Nos. 19-1441 & 19-1547

argument that his confession had been coerced, as well as his
half-hearted alibi defense, and sentenced him to thirty years’
imprisonment. In his direct appeal, Winfield’s new counsel
raised one unsuccessful argument—that the judge had
abused his discretion at sentencing.
    These appeals require us to consider the performance of
Winfield’s trial and appellate counsel. The Illinois state courts,
on post-conviction review, concluded that trial counsel’s
presentation of Winfield’s alibi was not so deficient that it vi-
olated the Constitution, but they did not address the perfor-
mance of appellate counsel to any meaningful degree. The
district court, therefore, applied the stringent and deferential
standard of the Antiterrorism and Eﬀective Death Penalty Act
(AEDPA), 28 U.S.C. § 2254(d), to Winfield’s claim that he re-
ceived ineﬀective assistance of trial counsel and denied that
part of his petition for writ of habeas corpus. On the matter of
appellate counsel, the district court concluded that AEDPA
did not apply because the claim had not been “adjudicated on
the merits in State court,” id., but had instead been over-
looked. It considered the claim without any deference to the
state courts’ denial of relief. Through that lens, and although
it believed it to be a close case, the court found appellate coun-
sel had rendered ineﬀective assistance by omitting an argu-
ment that there was insuﬃcient evidence to convict because
Winfield’s confession was uncorroborated.
    Both parties have appealed. The state argues that the dis-
trict court erred in granting relief on the appellate counsel
claim; Winfield contends that the court erred in denying relief
on the trial counsel claim. We aﬃrm the judgment in part and
reverse it in part, as we conclude that Winfield is not entitled
to habeas corpus relief under either theory.
Nos. 19-1441 & 19-1547                                        3

                         I. Background
A. Trial and Direct Appeal
   On the afternoon of October 17, 1998, Garrett and Stovall
were walking on West Huron Street, in Chicago, when some-
one shot at them. Stovall was killed and Garrett, injured,
though who shot them—or even how many people shot
them—was not immediately clear. Police arrested Winfield as
the primary suspect. He ultimately was indicted for the mur-
der of Stovall, the attempted murder of Garrett, and lesser in-
cluded oﬀenses. He proceeded to a bench trial.
    The state’s first eyewitness—and “[t]he only real credible
witness” according to the trial judge—was Lonnie Hartman.
Hartman had been sitting in his car, facing north, when he
saw a black SUV traveling southbound on North Central Park
Avenue. The SUV stopped at the corner of Huron, and a man
exited the vehicle’s passenger side. The man shot at Stovall
and Garrett before reentering the car and driving oﬀ. Hart-
man could not identify the shooter, though he described him
as at least six feet tall and about 25 years old. Winfield was
only 5ʹ7ʺ and 19 at the time of the shooting. Consistent with
that diﬀerence, Hartman denied that Winfield was the shooter
he had seen, though he declined to rule out the possibility that
there were other shooters he could not see.
   In contrast to his assessment of Hartman, the trial judge
described the testimony of the state’s second witness, Lorenzo
Curry, as “worthless.” Curry said he knew Winfield, Garrett,
and Stovall from playing dice with the three of them about a
month before the shooting. At that dice game, Winfield’s
brother, Terrance, had bumped into Stovall’s arm, causing
him to drop the dice into a bad roll and leading to a fight. On
4                                        Nos. 19-1441 & 19-1547

the day of the shooting, Curry was sitting on a porch near the
intersection of Huron and Central Park. He, too, testified that
he saw a black SUV stop at the corner, but he saw at least two
shooters exit: Winfield and another man. Both men returned
to the car after the shooting. Few details of this testimony
matched what Curry had told police or the grand jury, so the
trial judge noted his “extensive impeachment,” among other
credibility problems.
    The trial judge described the testimony of the last witness,
Garrett, the surviving victim, as “not much better” than
Curry’s. Garrett spoke about the dice game in terms like
Curry’s, and said he also saw a black SUV pull up at the cor-
ner of Huron and Central Park before Winfield emerged, be-
gan shooting, and hit Garrett twice, in the hip and arm. The
trial judge did not credit Garrett’s identification largely be-
cause he had told police after the shooting that he did not
know the shooter, who he said had returned to the car.
   Weeks after the crime, Garrett and Curry both identified
Winfield through a photo array and line-up conducted by a
detective. The detective testified to these identifications, as
well as a custodial statement that Winfield gave. An Assistant
State’s Attorney had written down the statement, Winfield
had signed it, and at trial, the detective read it into the record.
    In the statement, Winfield explained that Terrance had
bumped into Stovall at the dice game, leading to a fight. Win-
field thought he and Stovall had mended their relationship
until a few weeks later, when members of Garrett and
Stovall’s gang beat Terrance. By the day of the shooting, he
had started carrying a gun because Garrett had shot at him
recently. When members of his gang oﬀered him a ride in a
black SUV, Winfield joined them as they drove southbound
Nos. 19-1441 & 19-1547                                        5

on Central Park until the car stopped at the corner of Huron.
There, Winfield spotted Garrett and Stovall. He said that he
then exited the vehicle and started shooting at Garrett (with-
out mentioning Stovall) while another person fired in the
same direction. Contrary to all witnesses’ testimony, though,
he stated that the car drove oﬀ without him, so he had to flee
on foot.
   Winfield’s statement also asserted he had voluntarily
given it based on no promises, and that the detective and ASA
had treated him well. He testified otherwise at trial and said
he had been abused and the ASA had promised that they
would release him if he signed some papers (which he did
without reading them). The detective and ASA denied these
assertions.
    When his trial counsel asked him where he was on the day
of the shooting, Winfield responded, “I probably say I was at
home,” and denied being involved in a shooting. Counsel did
not follow up on this testimony and no other evidence was
introduced to support it. Winfield otherwise confirmed
through his testimony that he and Terrance had argued with
Stovall at the dice game.
   As the trial judge summed the evidence up, “no credible
witness” placed Winfield at the scene. Given this gap and the
open question of how many shooters there were, the judge
had doubts that Winfield was responsible for Stovall’s mur-
der, either as the killer or on an accountability theory. So, he
acquitted Winfield of all charges relating to Stovall.
   Garrett’s attempted murder was diﬀerent, however, and
the diﬀerence was Winfield’s confession. As the judge put it,
the lack of a credible witness was not a problem because he
6                                        Nos. 19-1441 & 19-1547

had Winfield’s “assurance he was present.” The judge de-
clined to find that law enforcement had coerced his confes-
sion, reasoning that Winfield was too intelligent to believe
that police would let him go just for signing papers.
     The judge framed the remaining question as whether there
was enough evidence to convict based on the statement, “or
stated diﬀerently, whether the State has proven the corpus de-
licti of any crimes that this statement confesses.”
    The corpus delicti of an oﬀense is simply proof apart from
a confession that a crime occurred. See United States v. Kerley,
838 F.2d 932, 939 (7th Cir. 1988). Under common law, proof of
the corpus delicti was required for conviction based on a con-
fession, but that rule no longer holds weight in federal courts
or those of many states. Id. at 940. In Illinois, however, the
common law rule maintains its vitality. See People v. Lara, 983
N.E.2d 959, 964 (Ill. 2012), as modified on denial of rehʹg (2013).
    The trial judge understood the corpus delicti rule to re-
quire that the elements of attempted first-degree murder—
that Winfield “intended unjustifiably to take a life”—be
proved with evidence “outside of the confession of the de-
fendant or aliunde the defendant’s confession.” The judge
saw this proof in the mere fact that Garrett had been shot
twice. The judge continued, however, and found the neces-
sary intent also in the statement itself, which described Win-
field’s conflict with Garrett that led him to carry a gun. From
these admissions, the judge said, “no other conclusion can be
drawn but that he intended to kill him.” Accordingly, the
judge convicted Winfield of attempted murder.
   At sentencing a few months later, the trial judge opined at
length about sentencing theories and described rehabilitation
Nos. 19-1441 & 19-1547                                           7

as “almost a joke.” Still, he emphasized, he was “fully aware”
that he had “to take into consideration the rehabilitative po-
tential of the defendant.” The judge, however, thought this
potential rested “somewhere between nil and zero” and sen-
tenced Winfield to 30 years’ imprisonment.
    Winfield obtained new appellate counsel, who challenged
only the judge’s sentencing decision. He contended that the
judge had not weighed Winfield’s potential for rehabilitation.
The Illinois Appellate Court rejected this argument, pointing
to the judge’s express statements that he had considered Win-
field’s rehabilitative potential and simply found it lacking.
The Illinois Supreme Court denied leave to appeal.
B. State Post-Conviction Review
    Winfield soon filed a petition for post-conviction review,
alleging he had been deprived of the eﬀective assistance of
appellate counsel in violation of the Sixth and Fourteenth
Amendments. In particular, he criticized counsel for not rais-
ing an argument based on the suﬃciency of the evidence or
the corpus delicti. After some procedural hiccups (including
a mistaken dismissal), Winfield filed an amended petition
raising three new claims relating to both his trial and appel-
late counsel. He alleged trial counsel was ineﬀective for not
moving to quash his arrest warrant and suppress his confes-
sion, and for failing to interview, investigate, or call alibi wit-
nesses—his family. Regarding appellate counsel, his
amended petition claimed counsel had overlooked “obvious
and significant issues … such as, suﬃciency of evidence.”
    Winfield attached to this amended petition aﬃdavits from
his family members, attesting that on the date of the shooting
Winfield was sleeping at their shared home. He also attached
8                                       Nos. 19-1441 & 19-1547

his own aﬃdavits, though neither related to his alibi. One at-
tested to the truth of the contents of his first petition (which,
again, addressed only appellate counsel), and the other said
that he had told trial counsel his confession had been coerced.
   The Circuit Court of Cook County held an evidentiary
hearing solely on the claim that trial counsel failed to investi-
gate alibi witnesses. Winfield himself did not testify at the
hearing, but his family members did. His aunt recalled the
day of the shooting because it was Sweetest Day. She had
spent the day preparing her daughter for a homecoming
dance and saw Winfield sleeping in his room until she left for
the dance that evening. She told the court that she had given
Winfield’s trial counsel this information (though she could
not recall when), but counsel had not asked her to testify.
Winfield’s mother oﬀered a similar story. She was helping her
niece get ready for the dance and saw Winfield asleep at the
time of the shooting. She testified that she told this to trial
counsel shortly after retaining him, but counsel “didn’t re-
spond well with it” and told her “he was going to do it the
way he wanted to.”
    The court next heard from Winfield’s trial counsel. As this
hearing took place about seven years after the trial, counsel
could not remember many details about his preparation for
the case. When the state asked counsel if Winfield had ever
told him of an alibi, counsel responded that Winfield had al-
ways denied he did the shooting: “the problem was he did
mention an alibi”—a diﬀerent one. Winfield had thought he
might have been at a store at the time of the shooting. Counsel
investigated that story but found it wanting. Winfield’s family
had produced a receipt with a printed time that did not line
up with the shooting. Counsel could not recall if he spoke
Nos. 19-1441 & 19-1547                                       9

with Winfield’s aunt, but he “specifically” did not remember
speaking with Winfield’s mother. Had he been made aware of
a verifiable alibi, he explained, he would have pursued it,
even post-trial.
    The Circuit Court denied Winfield’s petition for post-con-
viction relief. Applying the two-pronged analysis of Strickland
v. Washington, 466 U.S. 668 (1984), the court concluded that
Winfield had not demonstrated deficient performance of trial
counsel and did not reach the second prong, whether he was
prejudiced. The court found that neither Winfield nor his fam-
ily had told counsel of his home alibi, and so counsel could
not have been ineﬀective for failing to present witnesses to
support that story. Even assuming counsel had been aware of
Winfield’s alibi and the witnesses, the court continued, it
nonetheless would have found that the decision not to call im-
peachable family members was reasonable.
    Moving on to appellate counsel, the Circuit Court mistak-
enly framed Winfield’s claim to be “that appellate counsel
was ineﬀective for not raising the issue of trial counsel’s own
incompetence.” The omission of this argument was neither
deficient nor prejudicial, the court said, because “the under-
lying claims of ineﬀectiveness lack support.” The court did
not mention suﬃciency of the evidence or any other appellate
argument independent of trial counsel.
    Winfield appealed the post-conviction decision raising
what he identified as a single issue: whether the Circuit Court
had erred in finding trial counsel was not ineﬀective. Never-
theless, he maintained that appellate counsel had overlooked
“significant issues, such as, suﬃciency of evidence.”
10                                      Nos. 19-1441 & 19-1547

    The Illinois Appellate Court upheld the Circuit Court’s
findings that Winfield had simply never informed trial coun-
sel he was at home at the time of the shooting, and that, even
if he had, it was reasonable not to call family members as wit-
nesses. It further found no prejudice in light of “the over-
whelming evidence” of Winfield’s guilt, namely “his inculpa-
tory statement, and the two eyewitness identifications of him
as the shooter.” On the issue of appellate counsel, the Appel-
late Court treated Winfield’s claim as wholly derivative of the
claim regarding trial counsel, just as the Circuit Court had.
Thus, both arguments failed together. The Illinois Supreme
Court again denied leave to appeal.
C. District Court and Prior Appeal
    At this point, Winfield proceeded to federal court seeking
a writ of habeas corpus. His petition continued his two real
claims: first, trial counsel was ineﬀective for failing to present
alibi witnesses, and second, appellate counsel was ineﬀective
for failing to challenge the suﬃciency of the evidence.
    The state answered the petition and asserted that, alt-
hough deference was owed to the state court’s resolution of
the first claim under AEDPA, the second had neither been ad-
judicated on the merits in state court, nor procedurally de-
faulted, and so the district court was tasked with reviewing
that claim de novo. Accepting this concession, the court per-
mitted discovery, including a deposition of appellate counsel.
    Appellate counsel, like trial counsel before him, had lim-
ited memory of his case preparation, which, at that point, was
nearly a decade and a half ago. He based most of his recollec-
tion on what he had written in the brief itself, as he thought it
accurately reflected what was in his mind at the time. He
Nos. 19-1441 & 19-1547                                        11

suspected that an argument based on the suﬃciency of the
evidence would have failed considering the trial judge’s find-
ing that the confession was voluntary. Moreover, he noted
that there was “physical evidence supporting the confession
because Mr. Garrett … was, in fact, shot.” And though the wit-
nesses disagreed on the details, counsel thought there was
some corroborating statements in that they all testified to see-
ing the crime occur. Altogether, he suspected he had believed
at the time that there existed only a remote possibility of over-
turning the conviction based on suﬃciency of the evidence.
    Winfield thought otherwise and pressed his claim that ap-
pellate counsel was ineﬀective for not challenging the suﬃ-
ciency of the evidence. The thrust of his argument was that
the Illinois courts were searching in their review of convic-
tions and would have acquitted him on these facts, even if a
federal court would not have. Winfield further contended that
a reasonable attorney would have challenged the state’s proof
of the corpus delicti. The record, in his view, did not contain
evidence that anyone had intended to kill Garrett (as opposed
to his merely being hit by two stray bullets). Moreover, he
posited that his confession was uncorroborated, because no
one had asked Garrett about the time he shot at Winfield, sup-
posedly prompting Winfield to carry a gun.
   The district court concluded that appellate counsel was in-
eﬀective for not raising a corpus delicti argument, though not
the same one Winfield pressed. It summarized Illinois’s cor-
pus delicti rule as requiring the state to both establish that a
crime occurred and corroborate the confession. The court ac-
cepted the trial judge’s logic, contrary to Winfield’s argument,
that the mere fact that Garrett was shot twice was proof that
an attempted murder occurred. But, the court concluded, the
12                                     Nos. 19-1441 & 19-1547

evidence did not corroborate the confession and connect Win-
field to that attempt. Hartman—the sole credible witness—
had testified that there was one shooter, not two; this shooter
was not Winfield; and the shooter left the scene by car (not on
foot, as Winfield said he had). Though the court accepted that
“tangential components” of Winfield’s statement had been
corroborated, it concluded there was a reasonable probability
that this was not enough under Illinois law and granted the
petition.
    The state moved to amend the judgment, arguing that the
district court had misconstrued Illinois’s corpus delicti rule,
which it said requires proof only that a crime occurred before
the state can use a confession to convict. The court acknowl-
edged it was a close case, with no clear rule and authorities
going each way, but was convinced its result was still right.
    The state also tried to walk back its concession that
AEDPA deference did not apply to the appellate counsel
claim, but the district court deemed the argument waived. On
the state’s appeal, we reversed that determination and re-
manded after concluding that the standard of review owed
under AEDPA is not waivable. Winfield v. Dorethy (Winfield I),
871 F.3d 555, 560 (7th Cir. 2017).
    On remand, Winfield maintained that AEDPA did not ap-
ply to his appellate counsel claim. Regardless of the state’s
earlier concession, he argued that both state courts had in fact
overlooked his arguments about appellate counsel and not
adjudicated them on the merits. He also revived his trial coun-
sel claim, contending he was entitled to relief despite AEDPA.
   The district court denied the petition insofar as it sought a
new trial based on ineﬀective assistance of trial counsel. The
Nos. 19-1441 & 19-1547                                       13

court deferred to the Illinois courts’ finding that Winfield had
never told counsel that he was home at the time of the shoot-
ing and that one factual finding defeated Winfield’s claim.
     Moving back to appellate counsel, the district court agreed
that the state courts had not adjudicated the claim on the mer-
its. It found that this was the rare case where a petitioner had
rebutted the strong presumption that state courts adjudicate
all claims on their merits. Both state courts had “inadvertently
overlooked” Winfield’s appellate counsel claim, and so the
district court concluded it would still review the claim de
novo. It reached the same result it had before and ordered the
state to reopen Winfield’s appeal.
    The state appealed the grant of relief. The district court
granted Winfield a certificate of appealability on the denial of
his trial counsel claim, and he cross-appealed.
                   II. Standard of Review
   We start by laying down some groundwork applicable to
both appeals before diving into the specifics of each one. We
review de novo the district court’s decisions on a petition for
writ of habeas corpus. Schmidt v. Foster, 911 F.3d 469, 476 (7th
Cir. 2018) (en banc), cert. denied, 140 S. Ct. 96 (2019).
    Under AEDPA, a federal court can grant a petition for writ
of habeas corpus after a state-court adjudication of the merits
only if that adjudication “(1) resulted in a decision that was
contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Su-
preme Court of the United States; or (2) resulted in a decision
that was based on an unreasonable determination of the facts
in light of the evidence presented in the State court proceed-
ing.” 28 U.S.C. § 2254(d)(1)–(2); Schmidt, 911 F.3d at 476. This
14                                      Nos. 19-1441 & 19-1547

is a high standard. Unreasonable means more than incorrect.
Rather, the state court’s ruling must be “so lacking in justifi-
cation that there was an error … beyond any possibility of
fairminded disagreement.” Burt v. Titlow, 571 U.S. 12, 19–20
(2013) (alteration in original) (quoting Harrington v. Richter,
562 U.S. 86, 103 (2011)). To be subject to that deference,
though, the claims must have been “adjudicated on the mer-
its” in state court. 28 U.S.C. § 2254(d); Cone v. Bell, 556 U.S.
449, 472 (2009).
    Strickland v. Washington, 466 U.S. 668 (1984), provides the
clearly established federal law for both of Winfield’s claims.
A petitioner raising a Strickland claim is required to demon-
strate two things. First, he must show that counsel provided
constitutionally deficient performance, meaning counsel
made errors so serious he “was not functioning as the ‘coun-
sel’ guaranteed the defendant by the Sixth Amendment.” Id.
at 687. In assessing counsel’s performance, courts are ex-
pected to “indulge a strong presumption that counsel’s con-
duct falls within the wide range of reasonable professional as-
sistance.” Id. at 689. Under AEDPA, a federal court must be
“doubly deferential” and give a deferential look at counsel’s
performance through the “deferential lens” of AEDPA. Cullen
v. Pinholster, 563 U.S. 170, 190 (2011) (quoting Knowles v. Mir-
zayance, 556 U.S. 111, 121 n.2 (2009)). Second, the petitioner
must show that this deficient performance prejudiced his de-
fense—meaning there is a “reasonable probability that, but
for counsel’s unprofessional errors, the result of the proceed-
ing would have been diﬀerent.” Strickland, 466 U.S. at 694.
Failing to prove either element defeats a petitioner’s claim. Id.
at 697.
Nos. 19-1441 & 19-1547                                         15

            III. Winfield’s Appeal – Trial Counsel
    We now turn to Winfield’s appeal. Winfield concedes that
AEDPA applies to his claim of ineﬀective assistance of trial
counsel. We conclude that he cannot overcome the double
layer of deference we owe to the state court’s finding that
counsel performed reasonably. Winfield fails to identify any
basis to reject the state court’s presumptively valid factual
finding that Winfield never told counsel that he was at home
at the time of the shooting.
     Winfield asserts that the state court’s decision was “based
on an unreasonable determination of the facts.” 28 U.S.C.
§ 2254(d)(2). We start with the presumption that a state court’s
determination of a fact is correct. 28 U.S.C. § 2254(e)(1). To re-
but that presumption, a petitioner must show that the finding
was unreasonable by clear and convincing evidence. Id.; Ja-
nusiak v. Cooper, 937 F.3d 880, 888 (7th Cir. 2019). A finding
cannot be unreasonable if “reasonable minds reviewing the
record might disagree about the finding in question.” Brum-
field v. Cain, 135 S. Ct. 2269, 2277 (2015).
    The evidence before the Circuit Court presented a classic
credibility dispute, on whose resolution reasonable minds
could diﬀer and which we have “no license” to disturb. Mar-
shall v. Lonberger, 459 U.S. 422, 434 (1983). Winfield’s aunt and
mother said they told trial counsel they could testify regard-
ing Winfield’s whereabouts at the time of the shooting. Coun-
sel, however, “specifically” denied any recollection of talking
to Winfield’s mother and could not remember if he spoke
with Winfield’s aunt. Counsel also said that he would have
presented a verifiable alibi, had anyone made him aware of
one. The Circuit Court evidently believed counsel over
16                                     Nos. 19-1441 & 19-1547

Winfield’s family and inferred from the fact that counsel did
not present the home alibi that he was not aware of it.
    Winfield has pointed to no clear and convincing evidence
that it was unreasonable to credit counsel’s testimony. When
questioned whether Winfield told him of an alibi, counsel an-
swered that “the problem was he did mention an alibi”—“the
alibi” was that he was at a store. Counsel investigated this
story with the help of Winfield’s family, and found it wanting.
Counsel was further asked to confirm only that he had spoken
to Winfield about his trial testimony before he gave it. From
this, Winfield infers that counsel must have known of the alibi
that he testified to at trial. Even assuming Winfield told coun-
sel exactly what he was going to say at trial, what Winfield
said during his trial testimony was indefinite: “I probably say
I was at home.” Winfield himself never oﬀered anything more
than this equivocal statement; he neither testified at the post-
conviction hearing nor submitted an aﬃdavit about his dis-
cussions with counsel. It was not unreasonable for the state
courts to infer that, when counsel spoke of “the alibi” he in-
vestigated and “an alibi” that Winfield mentioned, he had in-
vestigated the only verifiable alibi Winfield had oﬀered.
    Winfield emphasizes that trial counsel admitted to not re-
membering his trial preparation and “never claimed that
Winfield definitively ruled out being at home.” True, but that
is far from enough to rebut AEDPA deference. At best, Win-
field has identified a gap in the record. The absence of evi-
dence, however, cannot overcome either of the layers of def-
erence we owe to the state court’s adjudication of counsel’s
performance under AEDPA and Strickland. Titlow, 571 U.S. at
22–23. Without clear and convincing evidence otherwise, it
was not unreasonable for the state courts to find, as a matter
Nos. 19-1441 & 19-1547                                        17

of fact, that Winfield never told counsel he was home at the
time of the shooting and that counsel was unaware he had
witnesses who could testify so.
    From that finding, the state courts reasonably concluded
that counsel’s failure to investigate or present Winfield’s alibi
was not constitutionally deficient performance. The Supreme
Court recognized in Strickland itself that the scope of an attor-
ney’s duty to investigate defenses is informed by the “infor-
mation supplied by the defendant.” 466 U.S. at 691. If Win-
field told counsel only that he was at a store, and counsel
checked that alibi and found it wanting, then the Illinois Ap-
pellate Court could reasonably conclude that the Constitution
mandates nothing more. Cf. Morris v. Bartow, 832 F.3d 705, 711
(7th Cir. 2016) (concluding Strickland was not applied unrea-
sonably when state courts found defendant had not claimed
his plea was coerced). Winfield does not argue otherwise.
   We need not address the state court’s other findings—that
counsel properly refused to call familial witnesses (assuming
he knew of them) and that Winfield was not prejudiced. We
aﬃrm the denial of relief on the trial counsel claim.
                    IV. The State’s Appeal
   That brings us to the state’s appeal. The state contends that
the district court erred in issuing a writ of habeas corpus on
Winfield’s claim that he received ineﬀective assistance of ap-
pellate counsel. It principally argues that the district court
erred in reviewing the claim de novo and not with the defer-
ence provided by AEDPA. Alternatively, it contends that even
with plenary review, Winfield has not established the ele-
ments of a Strickland claim.
18                                       Nos. 19-1441 & 19-1547

    We agree with this latter argument. Even if we owe no def-
erence to the state court’s determination of the claim, we
would reverse the district court’s judgment granting habeas
relief to Winfield. We start by briefly explaining why we are
assuming without deciding that the state court is not owed
AEDPA deference before addressing the claim on its merits.
A. AEDPA
    As in our previous appeal in this case, the primary dispute
between the parties is whether the deferential view of AEDPA
applies to this claim. See Winfield I, 871 F.3d at 560. That ques-
tion depends, as we have noted, on whether the claim was
“adjudicated on the merits.” 28 U.S.C. § 2254(d).
    The Supreme Court has instructed that “[w]hen a federal
claim has been presented to a state court and the state court
has denied relief, it may be presumed that the state court ad-
judicated the claim on the merits in the absence of any indica-
tion or state-law procedural principles to the contrary.” Rich-
ter, 562 U.S. at 99. In Richter, the state court gave no reasons
for denying relief, but the Court has extended this presump-
tion to state courts that have addressed some but not all
claims. See Johnson v. Williams, 568 U.S. 289, 300–01 (2013).
    The presumption is rebuttable, if a petitioner provides
“reason to think some other explanation for the state court’s
decision is more likely.” Richter, 562 U.S. at 99–100. One such
situation is when “the evidence leads very clearly to the con-
clusion that a federal claim was inadvertently overlooked in
state court.” Williams, 568 U.S. at 303; Sarfraz v. Smith, 885 F.3d
1029, 1036 (7th Cir. 2018).
   The district court determined that this is precisely what
happened here. Though Winfield consistently asserted that
Nos. 19-1441 & 19-1547                                                       19

appellate counsel had failed to raise “significant issues, such
as, suﬃciency of evidence,” the Illinois Appellate Court never
mentioned those issues or considered appellate counsel’s per-
formance in any way separate from trial counsel’s.
    The state raises several reasons why the district court’s
analysis was inconsistent with the presumption that state
courts adjudicate claims on their merits. For our limited pur-
poses here, we need address only its strongest. The Appellate
Court found that overwhelming evidence eliminated any
prejudice from trial counsel’s failure to present alibi wit-
nesses. Giving the “benefit of the doubt” to the state courts, as
we are required, Brady v. Pfister, 711 F.3d 818, 826 (7th Cir.
2013), we agree that this finding implicitly means the Illinois
Appellate Court thought a suﬃciency of the evidence argu-
ment would have been frivolous for appellate counsel to
raise.1
    The logic is simple. If one believes it improbable that a fact-
finder would acquit with new, favorable evidence, then, nec-
essarily, one could not also believe it possible that the same
factfinder was obligated to acquit without that evidence.
Moreover, counsel could neither have performed deficiently
nor prejudiced Winfield by failing to raise a doomed argu-
ment. See McNary v. Lemke, 708 F.3d 905, 921 (7th Cir. 2013);
see also Howard v. Gramley, 225 F.3d 784, 790 (7th Cir. 2000)

    1 Winfield asserts that the state forfeited this argument in this court by

waiting until its reply brief to raise it (although it had raised it in the pre-
vious appeal and in the district court). We explained in the last appeal,
however, that “the actions of the state courts essentially speak for them-
selves, rather than depend upon characterizations by the stateʹs prosecut-
ing arm.” Winfield I, 871 F.3d at 561. We defer to the state court’s adjudica-
tion, not to the state’s interpretation of that adjudication.
20                                      Nos. 19-1441 & 19-1547

(recognizing overlap between the two Strickland prongs in
claims of ineﬀective appellate counsel).
    Thus, the Illinois Appellate Court’s finding that there was
“overwhelming evidence” resolved both prongs of Winfield’s
appellate counsel claim. Having found the state court’s “spe-
cific reasons” for denying relief, the next question is whether
that explanation was reasonable thereby requiring our defer-
ence. Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).
    The Appellate Court pointed to Winfield’s “inculpatory
statement and the two eyewitness identifications of him as the
shooter.” The trial judge, however discredited both of those
eyewitness identifications and found that no witness placed
Winfield at the scene of the crime. We are hesitant to say, in
this case, that Winfield’s statement alone can reasonably be
deemed “overwhelming”—as opposed to merely suﬃcient—
evidence of guilt. Cf. Harris v. Thompson, 698 F.3d 609, 630–31
(7th Cir. 2012) (rejecting state’s argument that confession is
overwhelming evidence of guilt for harmless-error purposes).
    The state insists that the judge did not fully discredit Gar-
rett. We question that, considering the judge’s explicit com-
ment that no evidence placed Winfield at the scene, but even
the state agrees that Curry’s testimony is out. Reducing the
eyewitness identifications from two to one might be enough
to make the Appellate Court’s decision unreasonable. See Wig-
gins v. Smith, 539 U.S. 510, 528 (2003) (recognizing that partial
reliance on an erroneous factual finding can be unreasonable);
Ben-Yisrayl v. Buss, 540 F.3d 542, 550 (7th Cir. 2008) (same).
   Although we could remand again for the district court to
decide these issues (and other criticisms Winfield has levied
against the “overwhelming evidence” finding), we see little
Nos. 19-1441 & 19-1547                                                     21

point in doing so. Even if Winfield can get around the defer-
ence of 28 U.S.C. § 2254(d), he still must prove that he is “in
custody in violation of the Constitution or laws or treaties of
the United States” under § 2254(a). See Mosley v. Atchison, 689
F.3d 838, 853 (7th Cir. 2012); Ben-Yisrayl, 540 F.3d at 550; see
also Adorno v. Melvin, 876 F.3d 917, 919 (7th Cir. 2017) (denying
habeas relief on de novo review, assuming petitioner could
rebut Richter presumption on remand).2
    We therefore accept, for the sake of argument, that the dis-
trict court properly reviewed Winfield’s appellate counsel
claim de novo. The court nevertheless erred in granting relief.
B. Appellate Counsel
    To prove that he is entitled to a writ of habeas corpus, Win-
field must show that his appellate counsel overlooked an ar-
gument that was both “’obvious and clearly stronger’ than is-
sues that appellate counsel did raise.” Walker v. Griﬃn, 835
F.3d 705, 709 (7th Cir. 2016) (quoting Sanders v. Cotton, 398
F.3d 572, 585 (7th Cir. 2005)); see also Smith v. Robbins, 528 U.S.
259, 285, 288 (2000) (describing this standard as an application
of Strickland). The issue that counsel overlooked can be one
purely of state law and we may still resolve the federal con-
stitutional question whether counsel’s omission was both de-
ficient and prejudicial under Strickland. See Shaw v. Wilson, 721
F.3d 908, 914–15 (7th Cir. 2013).


    2  We have said that a petitioner is not entitled to de novo review
“simply because the state court’s rationale is unsound.” Whatley v. Zatecky,
833 F.3d 762, 775 (7th Cir. 2016) (citing Brady, 711 F.3d at 827). Instead, we
defer to the state court’s judgment (notwithstanding its reasons). Id. We
need not decide if or how this standard might apply here. Winfield is not
entitled to relief even under de novo review.
22                                      Nos. 19-1441 & 19-1547

    Winfield identifies two arguments that, he says, meet this
hurdle. First, he raises a “general” suﬃciency argument—
there was simply not enough evidence to convict him of at-
tempted murder. Second, he asserts the corpus delicti argu-
ment—the evidence did not corroborate his confession. (We
call the first argument general because a corpus delicti argu-
ment is a type of suﬃciency argument. See, e.g., Lara, 983
N.E.2d at 969; People v. Harris, 776 N.E.2d 743, 752–54 (Ill. App.
Ct. 2002) (explaining how the two arguments interact).)
     1. General Suﬃciency of the Evidence
    Winfield continues to pursue the general suﬃciency argu-
ment, though that is not the basis on which he obtained relief.
Under federal law and the Due Process Clause of the Four-
teenth Amendment, there is suﬃcient evidence to convict
when “after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). We have
described this Jackson standard as a “nearly insurmountable
hurdle.” United States v. Torres-Chavez, 744 F.3d 988, 993 (7th
Cir. 2014). Winfield recognizes that we would almost cer-
tainly uphold his conviction on direct appeal. See, e.g., United
States v. Curtis, 324 F.3d 501, 507 (7th Cir. 2003) (aﬃrming
murder conviction based on defendant’s admissions and the
victim’s “bullet-riddled body”).
    He insists, however, that Illinois courts do not apply the
same standards as federal courts, but instead a more generous
one that would lead to acquittal here. In support of this argu-
ment, he relies on two decisions in which the Illinois Appel-
late Courts vacated convictions despite the defendants’
Nos. 19-1441 & 19-1547                                           23

admissions: People v. Rivera, 962 N.E.2d 53 (Ill. App. Ct. 2011),
and People v. Rodriguez, 728 N.E.2d 695 (Ill. App. Ct. 2000).
    The first and most obvious problem with this argument is
that both cases cited Jackson as the governing standard. Rivera,
962 N.E.2d at 60; Rodriguez, 728 N.E.2d at 707. That makes
sense, as the Illinois Supreme Court adopted Jackson in People
v. Young, 538 N.E.2d 461, 473 (Ill. 1989), and continues to fol-
low it, e.g., People v. Drake, 131 N.E.3d 555, 561 (Ill. 2019). We
have not found a single case in which an Illinois court has said
its own review is more searching or defendant-friendly than
Jackson requires.
     All Winfield directs us to is language in Rivera, Rodriguez,
and a great many Illinois decisions, that “[a] conviction will
be reversed where the evidence is so unreasonable, improba-
ble, or unsatisfactory that there remains a reasonable doubt of
defendantʹs guilt.” People v. Washington, 969 N.E.2d 349, 355
(Ill. 2012). Though the United States Supreme Court does not
use this precise formulation, we do not see how it is anything
more than a rephrasing of the holding in Jackson that “a
properly instructed jury may occasionally convict even when
it can be said that no rational trier of fact could find guilt be-
yond a reasonable doubt.” 443 U.S. at 317. That seems to be
how the Illinois Supreme Court understands it—even when it
relies on that language to vacate a conviction, it still cites Jack-
son as the governing standard. See People v. Smith, 708 N.E.2d
365, 369–70 (Ill. 1999). We have even said that this formulation
was neither “contrary to” Jackson nor “meaningfully diﬀer-
ent” from it. Cabrera v. Hinsley, 324 F.3d 527, 533 (7th Cir.
2003). Courts sometimes vacate convictions despite the high
hurdle of Jackson. See, e.g., United States v. Garcia, 919 F.3d 489,
24                                      Nos. 19-1441 & 19-1547

496 (7th Cir. 2019). That they do so is no reason to believe that
they were, in fact, applying a diﬀerent, less onerous standard.
    Factually, Rivera and Rodriguez do nothing to demonstrate
that a general suﬃciency argument would succeed for Win-
field. Rivera involved a unique situation in which a series of
acquittals and conclusive DNA evidence left the state with
only a convoluted and improbable theory on which to sustain
its conviction. 962 N.E.2d at 63. There is nothing so improba-
ble about the state’s theory here. And although Rodriguez in-
volved admissions, they were of facts that the state posited
only the murderer would know, not a confession to the crime,
like Winfield’s. 728 N.E.2d at 709.
   The district court was right to skip over the general suﬃ-
ciency argument. Winfield all but concedes there was not a
reasonable probability the argument would succeed under
the Jackson standard, and that is the standard the Illinois
courts apply. It follows that counsel neither performed defi-
ciently nor prejudiced Winfield by omitting this argument.
     2. Corpus Delicti
   We next turn to the argument on which the district court
granted relief: corpus delicti. As noted above, a corpus delicti
argument is a type of suﬃciency argument. E.g., Lara, 983
N.E.2d at 969. The key diﬀerence is that Illinois courts strin-
gently (and intentionally) enforce the corpus delicti rule to as-
sess confession evidence more carefully than Jackson alone de-
mands. See id. at 982 (Thomas, J., concurring) (recognizing
that the federal courts and several state courts have aban-
doned corpus delicti rule); People v. Sargent, 940 N.E.2d 1045,
1057 (Ill. 2010) (rejecting request to abandon rule).
Nos. 19-1441 & 19-1547                                            25

    The corpus delicti is, traditionally, nothing more than the
commission of a crime. See Kerley, 838 F.2d at 939; Lara, 983
N.E.2d at 964. It encompasses both the existence of an injury
and the fact that the injury had a criminal cause. People v.
Furby, 563 N.E.2d 421, 425 (Ill. 1990); 1 Kenneth S. Broun et al.,
McCormick on Evidence § 146 (8th ed. 2020). Under some for-
mulations of the common law, a conviction based on a con-
fession could not stand unless the corpus delicti had been
proved through independent evidence. See David A. Moran,
In Defense of the Corpus Delicti Rule, 64 Ohio St. L.J. 817, 817
(2003). This rule evolved out of a concern that the state might
obtain a conviction based on a confession to a crime that never
occurred. In perhaps the most dramatic example of this error,
three people were hanged for murder even though the victim
was still alive. Perrys’ Case, 14 How. St. Tr. 1312 (Eng. 1661).
    In this traditional sense, it is indisputable that there was
evidence of the corpus delicti here, and Winfield conceded as
much at argument. Someone attempted to murder Garrett; he
was shot at between two and fifteen times. (He was hit twice,
and police found fifteen shell casings.) Multiple shots permit
a factfinder to infer an intent to kill, as the trial judge did here.
E.g., People v. Howery, 687 N.E.2d 836, 856 (Ill. 1997).
    The district court thought that the corpus delicti rule also
extends to whether Winfield was the shooter and requires the
state to corroborate the confession. The court candidly
acknowledged, however, that some authorities supported this
reading of the rule and others did not, so it was a close case
with no definitive answer and no case directly on point.
   We need not decide the scope of the corpus delicti rule or
whether the state met the requirements of it. See Crockett v.
Butler, 807 F.3d 160, 168 (7th Cir. 2015) (explaining that habeas
26                                      Nos. 19-1441 & 19-1547

review cannot correct perceived errors of state law). As the
district court recognized, the issue before the federal courts is
whether the argument that the state had not met its burden
was both obvious and clearly stronger than the argument that
appellate counsel raised on appeal. Only if both conditions
are met can we say that appellate counsel’s performance fell
below the constitutional minimum. See Makiel v. Butler, 782
F.3d 882, 898 (7th Cir. 2015).
     That the underlying corpus delicti argument is close and
novel cuts against Winfield on both prongs. First, it implies
that the argument is not all that strong, even if it could ulti-
mately have prevailed. “[T]he comparative strength of two
claims is usually debatable.” Shaw, 721 F.3d at 915. Reasona-
ble minds can diﬀer on the relative strength of an argument
that ekes out a win compared to one that falls just short. Strick-
land instructs that we must be “highly deferential” to coun-
sel’s choices to avoid the temptation of hindsight. Morris, 832
F.3d at 710. Counsel is entitled to—expected to—“select[] the
most promising issues for review” and “focus[] on one central
issue if possible.” Jones v. Barnes, 463 U.S. 745, 751–52 (1983).
Winfield cannot succeed by proving only that the corpus de-
licti argument is not frivolous. Indeed, the Constitution does
not obligate appellate counsel to raise every nonfrivolous ar-
gument. Id. at 751.
    Although the state court rejected the sentencing argument
raised on direct appeal, it was not quite so weak as to be “the
equivalent of filing no brief at all,” or “eﬀectively a substitute
for a [no-merit] brief,” like the suﬃciency argument in Shaw,
721 F.3d at 915. The Illinois Appellate Court has reversed
when judges have failed to consider a defendant’s rehabilita-
tive potential. E.g., People v. Jeter, 616 N.E.2d 1256, 1264 (Ill.
Nos. 19-1441 & 19-1547                                        27

App. Ct. 1993). The problem was that the trial judge did not
ignore Winfield’s rehabilitative potential, he just found that
he had none.
     Second, a close case makes the argument less obvious.
“Strickland does not guarantee perfect representation, only a
‘reasonably competent attorney.’” Richter, 562 U.S. at 110. The
more precedents one must distinguish (and the more care-
fully one must do so) to reach a favorable result, the less un-
reasonable it likely is for an appellate lawyer not to spot the
issue and brief it. This is especially true where, as here, the
legal issue is still unclear twenty years later. See Loden v.
McCarty, 778 F.3d 484, 501 (5th Cir. 2015) (finding no deficient
performance when law was unclear at time of appeal); cf.
Shaw, 721 F.3d at 916–17 (discussing circumstances in which
counsel performs deficiently by not predicting change in the
law). Counsel had Jeter to support his sentencing argument,
even if it turned out not to be enough. Winfield, however, has
still not identified any case that directly supports his corpus
delicti argument—only general principles that could favor
him if the court were to interpret them a certain way.
    These ambiguities in the law are not enough to carry his
burden to prove that the corpus delicti argument was obvious
such that any reasonable attorney would have raised it. Win-
field faced two questions before he could prevail on a corpus
delicti argument. One, was the state obligated to corroborate
the details of his confession? Two, did the state fail to corrob-
orate them? His petition could potentially succeed only if a
reasonable attorney would find a basis to argue that both an-
swers are yes. Although we, like the district court, see no de-
finitive answer to these questions in the decisions of the Illi-
nois Supreme Court, we think the implied answer to both is
28                                        Nos. 19-1441 & 19-1547

no. The state was likely not required to corroborate Winfield’s
confession beyond proving the traditional corpus delicti, and
even if it were, it likely succeeded. We, thus, cannot say that
counsel was not acting as counsel when he failed to argue oth-
erwise.
     In assessing the obviousness of this argument, it is best to
start with what the Illinois Supreme Court considers “the
most precise explanation” of the corpus delicti rule. Lara, 983
N.E.2d at 967 (citing People v. Willingham, 432 N.E.2d 861, 864
(Ill. 1982)). This version was set out in People v. Perfecto:
            The rule is that an uncorroborated confes-
       sion is insuﬃcient to convict, but the corpus de-
       licti is not required to be proved beyond a rea-
       sonable doubt exclusively by evidence aliunde
       the confession or admissions of the accused, nor
       is it necessary that it be established by evidence
       other than that which tends to connect the de-
       fendant with the crime. “The true rule is that if
       there is evidence of corroborating circumstances
       which tend to prove the corpus delicti and correspond
       with the circumstances related in the confession, both
       the circumstances and the confession may be consid-
       ered in determining whether the corpus delicti is suf-
       ficiently proved in a given case.”
186 N.E.2d 258, 258–59 (1962) (citations omitted) (emphasis
added) (quoting People v. Gavurnik, 117 N.E.2d 782, 785 (Ill.
1954)).
   Winfield and the district court read the emphasized sen-
tence to mean that the evidence must always both “tend to
prove the corpus delicti” and “correspond with the
Nos. 19-1441 & 19-1547                                                   29

circumstances related in the confession,” i.e., corroborate the
confession, to sustain a conviction. The district court found
that the state had met the first prong but failed the second.
    The state contends the evidence must meet only one prong
because the rule is actually disjunctive. Under its reading of
Perfecto, corroboration is necessary only before the confession
“may be considered in determining whether the corpus delicti
is suﬃciently proved.” Though it is not “required” to prove
the traditional corpus delicti exclusively with evidence inde-
pendent of the confession, it may do so. And if it does (as we
explained is true here), then the confession need not be cor-
roborated more. Another way to phrase this reasoning is that
the independent proof of the corpus delicti is itself suﬃcient
corroboration. Cf. United States v. Fleming, 504 F.2d 1045, 1049
(7th Cir. 1974) (Stevens, J.) (concluding that proof of tradi-
tional corpus delicti is suﬃcient but not necessary to corrobo-
rate confession under federal law).
   The Illinois Supreme Court’s frequent emphasis that the
corpus delicti and the identity of the oﬀender are separate
concepts supports the state’s argument. See, e.g., Lara, 983
N.E.2d at 964; People v. Cloutier, 622 N.E.2d 774, 784 (Ill.
1993).3 In People v. Holmes, 367 N.E.2d 663 (Ill. 1977), the court
made explicit the disjunctive test the state advocates: “It is
enough if the other evidence either tends to show that a crime
did in fact occur or to corroborate the confession.” Id. at 665
(emphasis added) (citations omitted) (quoting People v.

    3 The ordinary rule is that we resolve the performance prong based on

the law at the time of the appeal (here 2001). See Shaw, 721 F.3d at 915.
Nevertheless, we cite to Lara, a 2012 case, because both parties rely on it,
neither contends that it represents a change in the law, and it cogently
synthesizes preexisting caselaw. See Lara, 983 N.E.2d at 966–71.
30                                               Nos. 19-1441 & 19-1547

Norcutt, 255 N.E.2d 442, 446 (Ill. 1970)). That the victim was
shot and died was enough to prove the corpus delicti of mur-
der. Id. More recently, the Illinois Appellate Court (relying on
Holmes) has said that “it is not a requirement of corpus delicti
that evidence apart from the confession tend to connect de-
fendant to the crime charged.” People v. Valladares, 994 N.E.2d
938, 960 (Ill. App. Ct. 2013). It was a failure to connect Winfield
to the crime—to prove identity—that led to relief here.
    We think the state’s reading likely reflects the proper in-
terpretation of the corpus delicti rule. The state could comply
with the traditional rule by proving through independent ev-
idence that a crime occurred. Alternatively, if there were in-
suﬃcient independent evidence that the crime occurred, the
state could follow Perfecto and corroborate the confession with
evidence corresponding to the circumstances of the confes-
sion. Either independent evidence or the confession plus the
corroborating evidence together could be used to establish
that a crime occurred—the ultimate requirement of the corpus
delicti rule. Willingham, 432 N.E.2d at 865. Once the state
passed this legal hurdle, all that was left was to prove the
other element, identity, as a factual matter, and it could do
that with the confession alone. See People v. Taylor, 317 N.E.2d
97, 102 (Ill. 1974).4




     4 It is notable that this interpretation of the corpus delicti rule appears
to be the one under which everyone was operating until the district court’s
order. The state trial judge, though bolstering his conclusion with the con-
fession, initially found the corpus delicti from the fact that Garrett was
shot twice. Appellate counsel likewise pointed to this simple fact to ex-
plain why he did not bring a suﬃciency argument. Indeed, even Winfield
pressed in the district court a corpus delicti theory that there was no
Nos. 19-1441 & 19-1547                                            31

     Although we doubt the state was required, as a matter of
law, to corroborate the confession to any degree more than to
prove that someone attempted to murder Garrett, we accept the
district court’s point that there might be room to argue other-
wise. Some cases use “and” instead of Holmes’s “or”; others
discuss corroboration, despite independent proof of the cor-
pus delicti; many, in that discussion, further emphasize that
this corroborating evidence proved a connection between the
crime and the accused. (Willingham, 432 N.E.2d at 864–66,
does all three.) Even under this interpretation, though, the Il-
linois Appellate Court would not vacate the conviction unless
the proof fell short of corroborating the confession. We think
it far from obvious that it did.
    The Illinois Supreme Court has expressed just how low the
bar is for corroboration. It requires “far less independent evi-
dence to corroborate a defendant’s confession under the cor-
pus delicti rule than to show guilt beyond a reasonable doubt.”
Lara, 983 N.E.2d at 970; accord Furby, 563 N.E.2d at 426;
Willingham, 432 N.E.2d at 864. Moreover, “there is no require-
ment that the independent evidence and the details of the con-
fession correspond in every particular.” Furby, 563 N.E.2d at
428. The law requires “only some ‘consistency’ ‘tending to
confirm and strengthen the confession.’” Lara, 983 N.E.2d at
970 (quoting Furby, 563 N.E.2d at 421).
  The district court identified two inconsistencies between
Hartman’s testimony and Winfield’s statement that it thought
made it obvious that an Illinois Court might deem the



evidence anyone had attempted to murder Garrett—i.e., that the tradi-
tional rule had not been met (and thus corroboration was necessary).
32                                               Nos. 19-1441 & 19-1547

confession uncorroborated. The first was the number of shoot-
ers, the second, Winfield’s exit.5
    The first of these discrepancies—that Hartman saw only
one shooter who was not Winfield—is immaterial. It is not
even an inconsistency. Hartman declined to rule out the pos-
sibility that there might have been a second shooter he could
not see. Even if he had not been so candid, the Illinois Su-
preme Court has held that eyewitness testimony that there
were two robbers “did not necessarily create inconsistencies”
with a confession that the defendant was the third robber.
Willingham, 432 N.E.2d at 866.
    The second diﬀerence is more substantial: all the witnesses
(including Curry and Garrett) said the shooter(s) returned to
the car and no one saw anyone fleeing on foot, as Winfield
said he did. This is an inconsistency, but again, Illinois law
does not require perfect parity between the evidence and the
confession. Furby, 563 N.E.2d at 428. All that is needed is a
“loose[] ‘correspondence’”; “corroboration of only some of
the circumstances related in a defendant’s confession is suﬃ-
cient.” Lara, 983 N.E.2d at 970–71.
    The independent evidence corresponded with Winfield’s
statement in many critical respects. Hartman confirmed that
a black SUV traveled south on Central Park and stopped at
the corner of Huron when at least one shooter exited the


     5 We, like the district court, accept that the trial judge discredited both

Garrett and Curry’s testimony. As we noted above, the state argues that
the court partially credited Garrett’s testimony. We doubt that is true, but
a state court might reasonably disagree. This possibility is just one more
barrier in the way of a finding that a corpus delicti argument is both obvi-
ous and clearly stronger than counsel’s sentencing argument.
Nos. 19-1441 & 19-1547                                        33

vehicle and began firing. Further, Winfield’s own testimony
was independent evidence that he and his brother had an ar-
gument with Stovall at a dice game weeks before the shooting,
just as he stated to the detective. See Willingham, 432 N.E.2d at
866 (relying on defendant’s trial testimony about events be-
fore crime as corroborating evidence). An Illinois court would
likely deem this enough to ensure that Winfield’s confession
was “reasonably reliable,” allowing the trial judge to consider
it in his “role in deciding credibility issues, weighing the evi-
dence and drawing reasonable inferences, and resolving evi-
dentiary conflicts.” Lara, 983 N.E.2d at 971–72. Certainly, it
was not unreasonable for Winfield’s counsel to conclude that
these inconsistencies were for the trial judge, not the Appel-
late Court, to resolve and so a suﬃciency argument had only
a remote possibility of success, if that.
    The district court thought the Illinois courts might dismiss
this independent evidence as confirming only tangential com-
ponents of the statement, as in People v. Lambert, 472 N.E.2d
427 (Ill. 1984) (per curiam). One crucial diﬀerence between
this case and Lambert is that in the latter there was no inde-
pendent evidence that a crime occurred at all. Id at 429. The
state was, thus, undoubtedly obligated to corroborate the de-
fendant’s confession to sexual assault of a child under any
reading of the rule. The independent evidence, however,
showed only that the alleged child victim spent a single night
in the defendant’s ordinary sleeping quarters (a basement)
and that a few weeks later, the child’s rectum appeared “pink-
ish and swollen.” Id. There was no evidence of a cause for this
inflammation (criminal or otherwise) and the child never
complained of being assaulted. All the evidence confirmed
was the opportunity to commit a crime, which is to say that
the defendant slept where his bed was.
34                                      Nos. 19-1441 & 19-1547

    Here, the independent evidence did not line up only with
confessed facts of Winfield’s daily life but with details of how
the crime occurred: the car’s color, path of travel, and his un-
derlying motive for the shooting. The corpus delicti rule does
not require that the evidence and confession “precisely align
… on each element of the charged oﬀense, or indeed to any
particular element of the charged oﬀense.” Lara, 983 N.E.2d at
972. It is diﬃcult to see why a reasonable attorney would ex-
pect an Illinois court to deem these key facts tangential rela-
tive to Winfield’s purported escape method.
     The district court carved a careful path for Winfield to
raise a nonfrivolous corpus delicti argument. Even if that path
exists, though, it is not an obvious one. It is narrow and winds
carefully around many barriers, both factual and legal. It is so
complex that we cannot say that all reasonably competent at-
torneys would spot it. Nor can we be sure the path had a fa-
vorable end. For our purposes, we need not be certain where
it leads; it suﬃces to say that counsel’s decision to take a dif-
ferent way was not constitutionally deficient. We therefore va-
cate the district court’s grant of habeas corpus relief.
                        V. Conclusion
    Winfield argued that two of his lawyers mishandled his
case. He said his trial counsel should have presented an alibi
defense, but the state court reasonably found he was not con-
stitutionally obligated to present a defense of which he was
simply not aware. Likewise, we conclude that the Constitu-
tion did not obligate Winfield’s appellate counsel to discover
and present a complex and novel legal argument that may or
may not have succeeded. We aﬃrm the denial of relief and
reverse the grant of relief, so that Winfield’s petition for writ
of habeas corpus is denied in full.